DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over YUDA et al. 20100027225 (Yuda).

    PNG
    media_image1.png
    630
    692
    media_image1.png
    Greyscale

Regarding claim 1, figs. 7-8 of Yuda discloses a package, comprising: 
a chip 15a having an active surface (bottom surface) on which a connection pad (white elements at bottom surface of 15a which are directly contacting 12) is disposed and an inactive surface (bottom surface) opposing the active surface; 
a passive component 15b disposed in parallel with the semiconductor chip and having a connection electrode 12; 

an encapsulant 20 covering at least portions of each of the chip 15a and the passive component 15b, 



    PNG
    media_image2.png
    621
    1238
    media_image2.png
    Greyscale


wherein the connection structure further comprises a first metal layer electrically connected to the connection electrode, a second metal layer located on a same level as a level of the first metal layer and disposed adjacent to the first metal layer, the second metal layer being spaced apart from the first metal layer in a horizontal direction, and a wiring insulating layer (as labeled by examiner above which isolates 19 layers) having an insulating region filling a space between the first and second metal layers under the passive component and extending in a direction along an end of the passive component that is adjacent to the insulating region, 2 

wherein the insulating region has a first width W1 between the first and second metal layers in the horizontal direction, and a spacing distance D1 between the end of the passive component and one end of the insulating region in the horizontal direction.
Yuda does not explicitly state that the spacing distance D1 between the end of the passive component and one end of the insulating region in the horizontal direction is twice or more than the first width W1. 
Yuda, fig. 8, appears to show that the spacing distance D1 between the end of the passive component and one end of the insulating region in the horizontal direction is twice or more than the first width W1. 
However, since the drawings of Yuda are not labeled as “to scale,” one cannot be certain that Yuda does specifically state that the spacing distance D1 between the end of the passive component and one end of the insulating region in the horizontal direction is twice or more than the first width W1 as seemingly shown [see MPEP 2125].
Therefore, It would have been obvious to one having ordinary skill in the art to form a package of Yuda comprising the spacing distance D1 between the end of the passive component and one end of the insulating region in the horizontal direction is twice or more than the first width W1 in order to obtain a ratio comprising desired minimum spacing dimension printable between two metal lines to device dimension to order approximate how big or how small a package size will be, because Fig. 8 of Yuda suggests that the claimed limitation as seemingly shown and a prima facie case of obviousness exists where device dimensions of the prior art are such that one of ordinary skill in the art would have expected them to have the same performance {MPEP 2144.04(IV)(A)}.

However, par [0016] of Yuda discloses of a package of a semiconductor integrated circuit used in a portable apparatus or other device.
Therefore, it would have been obvious to form a package of fig. 8 of Yuda as a semiconductor page comprising a semiconductor chip such as taught by par [0016] of Yuda in order to use the same package structure for semiconductor chip as well.


    PNG
    media_image3.png
    465
    987
    media_image3.png
    Greyscale



    PNG
    media_image2.png
    621
    1238
    media_image2.png
    Greyscale


Regarding claim 15, figs. 7-8 of Yuda discloses a package, comprising: 
first (left 15b) and second (right 15b between left 15b and 15a) passive components having a connection electrode (as labeled by examiner above) and disposed in parallel with each other; 
a connection structure 10A/11A/1  including a first metal layer disposed in a lower portion of the first passive component and electrically connected to the connection electrode, a second metal layer disposed adjacent to the first metal layer in a horizontal direction, and a wiring insulating layer (as labeled by examiner above which isolates 19 layers) having a first insulating region filling a space between the first and second metal layers under the first passive component and extending in a direction along an end of the first passive component that is adjacent to the first insulating region; and 
an encapsulant 20 covering at least portions of the first and second passive components, wherein the first insulating region overlaps with the first passive component in a stacking direction, and at least a portion thereof overlaps with the connection electrode,5Appln. No.: 16/544,247 

Yuda does not explicitly state that the spacing distance D1 is twice or more than the first width W1. 
Yuda, fig. 8, appears to show that the first spacing distance D1 between the end of the first passive component that faces the second passive component and one end of the first insulating region in the horizontal direction is twice or more than the first width W1. 
However, since the drawings of Yuda are not labeled as “to scale,” one cannot be certain that Yuda does specifically state that the spacing distance D1 between the end of the passive component and one end of the insulating region in the horizontal direction is twice or more than the first width W1 as seemingly shown [see MPEP 2125].
Therefore, It would have been obvious to one having ordinary skill in the art to form a package of Yuda comprising first spacing distance D1 between the end of the first passive component that faces the second passive component and one end of the first insulating region in the horizontal direction is twice or more than the first width W1 in order to obtain a ratio comprising desired minimum spacing dimension printable between two metal lines to device dimension to order approximate how big or how small a package size will be, because Fig. 8 of Yuda suggests that the claimed limitation as seemingly shown and a prima facie case of obviousness exists where device dimensions of the prior art are such that one of ordinary skill in the art would have expected them to have the same performance {MPEP 2144.04(IV)(A)}.
Yuda does not discloses that the package of fig. 8 is a semiconductor package.
However, par [0016] of Yuda discloses of a package of a semiconductor integrated circuit used in a portable apparatus or other device.


Regarding claim 2, Yuda discloses claim 1, Yuda discloses wherein the passive component has a width, but does not discloses that the spacing distance D1 is in a range of 1.5% to 15.0% of the width of the passive component.
However, note that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144 IV A. Changes in Size/Proportion.
Therefore, it would have been obvious to form a package of Yuda comprising wherein the spacing distance D1 is in a range of 1.5% to 15.0% of the width of the passive component in order to form a package of desired dimension.

Regarding claim 3, fig. 8 of Yuda discloses wherein the wiring insulating layer includes a first insulating layer (layer above 19) in contact with the lower surface of the passive component, and a second insulating layer (layer below and in between first and second metal layer which is a layer below the first insulating layer) in which the first and second metal layers are disposed and which has the insulating region. 

Regarding claim 4, fig. 8 of Yuda discloses wherein the first insulating layer and the second insulating layer include different materials (different to degree because first insulating layer is in contact 

Regarding claim 9, Yuda discloses claim 1, and fig. 8 of Yuda discloses wherein the passive component 15b has a third width (x-dimension of 15b) along an extension direction (x-direction) of the insulating region.
Yuda does not discloses a length of the insulating region is in a range of 10.0% to 35.0% of the third width.
However, note that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144 IV A. Changes in Size/Proportion.
Therefore, it would have been obvious to form a package of Yuda comprising a length of the insulating region is in a range of 10.0% to 35.0% of the third width in order to meeting the applicant package sizing design.

Regarding claim 10, fig. 7 of Yuda discloses wherein the encapsulant includes a first encapsulant (portion of 20 over 15b) encapsulating the passive component and a second encapsulant (portion of 20 over 15a) encapsulating the semiconductor chip.

Regarding claim 11, fig. 8 of Yuda discloses wherein the lower surface of the passive component has a step with the active surface of the semiconductor chip (see different height between bottom of 15b and of 15a, which is a step). 



Regarding claim 13, fig. 7 of Yuda discloses wherein the encapsulant 20 covers at least a portion of an upper surface of the frame (20 covers upper portion of 22 and upper is relative to lower portion of 22). 

Regarding claim 14, figs. 7-8 of Yuda discloses wherein in a cross-section perpendicular to the one direction, an entirety of the insulating region overlaps with the passive component in the stacking direction. 

Regarding claim 17, fig. 8 of Yuda discloses wherein the first insulating region extends in a first direction (X direction), and one end of the first passive component spaced apart from the first insulating region by the first spacing distance extends in the first direction.

Regarding claim 18, fig. 8 of Yuda discloses wherein in a cross-section perpendicular to the first direction, an entirety of the first insulating region overlaps with the first passive component in the stacking direction.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yuda in view of Yang et al. 20180269181.

    PNG
    media_image4.png
    634
    863
    media_image4.png
    Greyscale

Regarding claim 6, Yuda discloses claim 1. Yuda discloses wherein the insulating region is disposed by the spacing distance in a lower portion of a portion of the passive component
Yuda does not disclose wherein the passive component includes inductors and capacitors having different sizes.
However, fig. 14 and par [0040] of Yang discloses a similar invention comprising a passive component wherein the passive component includes inductors and capacitors having different sizes.
In view of such teaching, it would have been obvious to form an invention of Yuda further comprising a passive component wherein the passive component includes inductors and capacitors having different sizes such as taught by Yang in order to form a circuit design to meet the design needs.

Regarding claim 7, Yuda discloses wherein the insulating region is disposed in the lower portion of the passive component, and and it would have been obvious to form a package of Yuda and Yang 

Regarding claim 8, Yuda discloses claim 1. Yuda does not discloses wherein the passive component includes a power inductor. However, fig. 14 and par [0040] of Yang discloses a similar invention comprising a passive component, wherein the passive component includes a power inductor.
In view of such teaching, it would have been obvious to form a invention of Yuda comprising a passive component, wherein the passive component includes a power inductor in order to form a circuit design to meet the design needs.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yuda in view of Kang et al. 20160336249.
Regarding claim 19, Yuda discloses claim 4, and par [0071] of  Yuda disclose as the material of the sub-module substrate 11A, a resin composition, a ceramic material, or other suitable material can preferably be used.
Yuda does not discloses wherein the first insulating layer is an Ajinomoto Build-up Film (ABF) and the second insulating layer is a PID resin.
However, par [0072] of Kang discloses a material of the insulating layer 131, an insulating material may be used. In this case, as the insulating material, a thermosetting resin such as an epoxy resin, a thermoplastic resin such as polyimide, or a resin in which a reinforcement material, such as a glass fiber or an inorganic filler, is impregnated in the thermosetting resin and the thermoplastic resin, for example, a pre-preg, Ajinomoto build-up film (ABF), FR-4, a bismaleimide triazine (BT) resin, or the like, may be used. In a case of using a photosensitive insulating material such as a photo imageable dielectric ( PID) resin, the insulating layer 131 may be formed to be thinner, and a fine pitch may be easily implemented.


    PNG
    media_image2.png
    621
    1238
    media_image2.png
    Greyscale

Therefore, as shown fig. 8 of Yuda, the first insulating is top layer which is a protection layer can using a resin in which a reinforcement material, such as a glass fiber or an inorganic filler, is impregnated in the thermosetting resin and the thermoplastic resin, for example, a pre-preg, Ajinomoto build-up film (ABF) is preferred, and the second insulating layer has fine metal pitch and therefore, using a photosensitive insulating material such as a photo imageable dielectric ( PID) resin, the insulating layer may be formed to be thinner is preferred.
Therefore, it would have been obvious to form a package of Yuda comprising wherein the first insulating layer is an Ajinomoto Build-up Film (ABF) and the second insulating layer is a PID resin such as taught by Kang in order to form a protection layer can using a resin in which a reinforcement material with another thinner insulating layer below in for fine pitch metal using lithography patterning.


16 is rejected under 35 U.S.C. 103 as being unpatentable over Yuda in view of Awujoola et al. 9490222 (Awujoola).
Regarding claim 16, Yuda discloses claim 15. Yuda does not discloses further comprising a third passive component having a size smaller than sizes of the first and second passive components, wherein the connection structure further comprises third and fourth metal layers spaced apart from each other in the horizontal direction in a lower portion of the third passive component, and the wiring insulating layer further comprises a second insulating region filling a space between the third and fourth metal layers, the second insulating region is located in the lower portion of the third passive component, and the second insulating region is spaced apart from one end of the third passive component by a second spacing distance smaller than the first spacing distance.
However, col. 5, ln 46-49 of Awujoola discloses that passive component may be a capacitor, an inductor, or a resistor, or any combination thereof.
Therefore, it would have been obvious to form a package of Yuda further comprising a third passive component having a size smaller than sizes of the first and second passive components in order to form one of a capacitor, an inductor, or a resistor in order to form a desired circuit design as different passive component have different size, some smaller and some bigger.
Furthermore, it would have been obvious to form an invention Yuda and Awujoola further comprising wherein the connection structure further comprises third and fourth metal layers spaced apart from each other in the horizontal direction in a lower portion of the third passive component, and the wiring insulating layer further comprises a second insulating region filling a space between the third and fourth metal layers, the second insulating region is located in the lower portion of the third passive component, and the second insulating region is spaced apart from one end of the third passive component by a second spacing distance smaller than the first spacing distance in order to use the same processing and design structure for the third passive component.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspro.gov/interviewDracrice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829